                                                                      U.S. Department of Justice
                                                                      United States Attorney
                                                                      District of Maryland
                                                                      Southern Division

Thomas P. Windom                Mailing Address:                      Office Location:           DIRECT: 301-344-0197
Chief, Southern Division        6500 Cherrywood Lane, Suite 200       6406 Ivy Lane, 8th Floor     MAIN: 301-344-4433
Thomas.Windom@usdoj.gov         Greenbelt, MD 20770-1249              Greenbelt, MD 20770-1249      FAX: 301-344-4516



                                                                  August 21, 2020

Hon. Paul W. Grimm
U.S. District Court
6500 Cherrywood Lane
Greenbelt, Maryland 20770

         Re:      United States v. Ojedokun,
                  Crim. No. PWG-19-228

Dear Judge Grimm:

       In accord with the scheduling order, ECF No. 51, the Government submits this letter in
opposition to the defendant’s meritless in limine motions.

         1.       ECF No. 74 (Motion to Exclude “Certain Late-Breaking Evidence”)

        The defendant moves to exclude the discovery production the Government made on August
5, 2020. The defendant makes his motion having never reviewed the documents in the production.1
As defense counsel knows, the Government served many trial subpoenas for bank documents, in
anticipation of witness depositions. The August 5th production included many of those bank
documents, as well as other recently obtained documents or other material recently determined to
be discoverable. There is no basis to exclude such material, produced over a month prior to trial.
Indeed, the defendant does not cite any case supporting exclusion. That may be because, if late
discovery becomes problematic, “a continuance is the preferred sanction.” United States v.
Sterling, 724 F.3d 482, 512 (4th Cir. 2013) (citing United States v. Hammoud, 381 F.3d 316, 336
(4th Cir. 2004)).

       The defendant’s motion also moves to exclude certain unidentified acts and statements of
his co-conspirators. Again, the defendant cites no cases in support of his argument. Here, the
Government already has provided ample documentary support of a conspiracy involving the

1
 Defense counsel did not reach out to the Government regarding difficulty downloading discovery
prior to filing his motion. On August 11, 2020, upon reviewing ECF No. 74, the Government
emailed defense counsel to offer any needed technical assistance. Having heard no response, the
Government reiterated the offer in person at the motions hearing on August 18, 2020. On August
20, 2020, the Government offered to mail discs with both the August 5th production and another
production that was sent by USAFx on August 19, 2020. As of the time of this filing, the
Government has received no response from defense counsel.
defendant and others (including in the complaint affidavit, search warrant affidavit, and other
discovery). The Court should permit the introduction of such evidence, and do so without a pretrial
hearing regarding admissibility. See United States v. Blevins, 960 F.2d 1252, 1257 (4th Cir. 1992)
(“This circuit has rejected the formalistic requirement that there must be a hearing to determine
the existence of a conspiracy before statements can be admitted under Rule 801(d)(2)(E)”) (citing
United States v. Hines, 717 F.2d 1481, 1488 (4th Cir. 1983)). See also United States v. Graham,
711 F.3d 445 (4th Cir. 2013) (“[The defendant] first contends that the district court erred by not
making explicit findings on the existence of a conspiracy prior to admitting the statements. This
argument fails, however, because a trial court is not required to hold a hearing to determine whether
a conspiracy exists before admitting statements under the rule, and the court need not explain the
reasoning behind the evidentiary ruling.” (citing Blevins)); United States v. Shores, 33 F.3d 438,
444 (4th Cir. 1994) (“A particular statement may be found to be ‘in furtherance’ of the conspiracy
even though it is ‘susceptible of alternative interpretations’ and was not ‘exclusively, or even
primarily, made to further the conspiracy,’ so long as there is ‘some reasonable basis’ for
concluding that it was designed to further the conspiracy.”).

       2.      ECF No. 75 (Motion to Exclude Certain Ownership Evidence)

       This motion is a rehash of the defendant’s opposition to the Government’s Motion to
Permit Introduction of Evidence. See ECF Nos. 19, 68. The Court and parties discussed this
motion at the motions hearing on August 18, 2020. No further discussion of the substance is
needed at this time. However, we write to address a new argument raised by the defense.

        The defendant, at paragraph 3, appears to claim that certain electronic records—again,
unidentified—“would constitute hearsay” and otherwise violate the Confrontation Clause. This
argument is waived and meritless. It is waived because, in accord with the scheduling order, the
Government served notice of Rule 902(11) and other certifications on July 20, 2020; the defendant
did not serve any response. And it is meritless because the defendant, again, cites no case in
support of his argument, and the rules and caselaw are to the contrary. See, e.g., Fed. R. Evid.
803(6), 803(8), 902(11); United States v. Santana, 352 F. App’x 867, 872 (4th Cir. 2009) (finding
the Government satisfied the requirements of Rule 803(6) where “prior to the introduction of the
charts summarizing the business records, the government introduced certificates of authenticity
from the original custodians of the records that met each” of the requirements of Rule 803(6)).

       3.      ECF No. 76 (Motion to Exclude Certain Consciousness-of-Guilt Evidence)

        As with ECF No. 75, this motion is a rehash of the defendant’s opposition to the
Government’s Motion to Permit Introduction of Evidence. See ECF Nos. 19, 68. The Court and
parties discussed this motion at the motions hearing on August 18, 2020. No further discussion of
the substance is needed at this time.

       4.      ECF No. 77 (Motion to Exclude “Certain Groundless Opinion Evidence”)

        The defendant moves to exclude certain statements made by Agent Custer in the complaint
leading to the defendant’s arrest. No response is necessary at this time. Suffice it to say, the
Government is aware of the Federal Rules of Evidence. Moreover, in accord with the scheduling
order, the Government provided notice to the defendant on June 29, 2020, that the Government
did not believe it would call witnesses at trial who must be qualified as experts under Federal Rules

                                                 2
of Evidence 702 and 703. Agent Custer will testify at trial. The appropriate time to make an
objection to a question posed to Agent Custer will be when Agent Custer testifies at trial.

       5.      ECF No. 78 (Motion to Exclude “Certain Late-Breaking Discovery”)

        This motion appears similar in nature to ECF No. 74’s motion to exclude “certain late-
breaking evidence.” The defendant asks the Court to exclude two entire Government discovery
productions, sent to the defendant more than two months before trial. The defendant does not
specify any particular discovery he would like suppressed. In general, the two discovery
productions included (1) the trial exhibits from United States v. Ogundele and United States v.
Olla, many of which already had been produced in discovery in other form; (2) the audio recording
of the defendant’s consensual statement, which the Court has already ruled would not be
suppressed (i.e., information he already knew); and (3) the Cellebrite extraction of the defendant’s
cell phone (i.e., information he already knew).

       The defendant, again, cites no caselaw in support of his argument for exclusion. And the
caselaw is to the contrary. See United States v. Sterling, 724 F.3d at 512.


                                                     Very truly yours,

                                                     Robert K. Hur
                                                     United States Attorney

                                                     /s/
                                                     Thomas P. Windom
                                                     Assistant United States Attorney




                                                 3
